*451The court decided that the plaintiffs were entitled to recover in an opinion per curiam as follows:
The government demurred to the plaintiffs’ petition in this case. We overruled the demurrer and in our opinion treated' the legal questions involved. Harrison Engineering and Construction Co., et al., v. The United States, 107 C. Cls. 205. The case then went to trial, and the facts proved are in all essential respects the same as those alleged in the petition. We are, therefore, presented with the same legal questions which we considered in our decision upon the demurrer. We adhere to the views there expressed. It follows that the, plaintiffs are entitled to a judgment for Five Thousand Five Hundred Eighty-seven Dollars and Five Cents ($5,587.05).
It is so ordered.